                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON


UNITED STATES OF AMERICA

v.                                        CRIMINAL NO.         2:20-cr-00054

NEDELTCHO VLADIMIROV


                MOTION IN LIMINE TO EXCLUDE EVIDENCE OF
             SOUTH CHARLESTON POLICE DEPARTMENT COVER PAGE

     The     United   States   requests   that   the   Court    enter   an   order

prohibiting the introduction of any evidence at trial concerning a cover

page to a South Charleston Police Department police report.

     Federal Rule of Evidence 401 provides that “[e]vidence is relevant

if: (a) it has any tendency to make a fact more or less probable than

it would be without the evidence; and (b) the fact is of consequence in

determining the action.” Fed. R. Evid. 401. Under Federal Rule of

Evidence 403, relevant evidence may be excluded when “its probative value

is substantially outweighed by a danger of one or more of the following:

unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” Fed. R.

Evid. 403.

     Here, the United States has become aware of the possibility that

the defendant may attempt to use a cover page to South Charleston Police

Department police report at trial to suggest that the prosecution of the

defendant is somehow motivated by animus toward people from the nation

of Bulgaria. The undersigned counsel is attaching a copy of the cover

page to this motion for the Court’s review.
     The United States does not know anything about the circumstances

of the creation of the document in question. There are only two witnesses

from the South Charleston Police Department on the witness list, and

neither officer had ever seen it before or knew of its existence prior

to the undersigned counsel showing it to them. The report was received

from the South Charleston Police Department at the beginning of the

federal investigation into the defendant’s conduct. However, we do not

know who created it or why it was created.

     The South Charleston police report in question has no relevance to

the underlying federal investigation into the defendant’s conduct in

this case. The undersigned attorney produced it in its initial discovery

production because it contained material concerning the defendant, and

it was received by our office at some point in the beginning of the

federal investigation. The witnesses who will testify at trial did not

have involvement in the creation of the report. Therefore, the cover

page has no relevance at trial. Finally, the defendant should not be

permitted to create the highly prejudicial inference at trial that the

investigation into his conduct is motivated by national animus.

     The Court should grant the United States’ motion in limine and

enter an order prohibiting the introduction of any evidence at trial

concerning a cover page of a South Charleston Police Department police

report.




                                   2
      Respectfully submitted,

      LISA G. JOHNSTON
      Acting United States Attorney

By:
      /s/Andrew J. Tessman
      ANDREW J. TESSMAN
      Assistant United States Attorney
      WV State Bar No. 13734
      300 Virginia Street, East
      Room 4000
      Charleston, WV 25301
      Telephone: 304-345-2200
      Fax: 304-347-5104
      E-mail: andrew.tessman@usdoj.gov


      /s/Erik S. Goes
      ERIK S. GOES
      Assistant United States Attorney
      WV Bar No. 6893
      300 Virginia Street, East
      Room 4000
      Charleston, WV 25301
      Telephone: 304-345-2200
      Fax: 304-347-5104
      Email: erik.goes@usdoj.gov




        3
                     CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “MOTION IN LIMINE

TO EXCLUDE EVIDENCE OF SOUTH CHARLESTON POLICE DEPARTMENT COVER

PAGE,” has been electronically filed and service has been made on

opposing counsel by virtue of such electronic filing this 15th day

of July, 2021 to:

                     Timothy J. LaFon
                     CICCARELLO DELGIUDICE & LAFON
                     1219 Virginia Street, East, Suite 100
                     Charleston, WV 25301
                     E-mail: tlafon@cdlwv.com




                              /s/Andrew J. Tessman




                                4
